    Case 16-06974          Doc 36       Filed 03/14/21 Entered 03/15/21 00:13:03                   Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
James Moy Eng                                                    Case No. 16−06974
1011 Rockport Drive                                              :
Carol Stream, IL 60188                                           Chapter : 13
SSN: xxx−xx−5228 EIN: N.A.                                       Judge :   Janet S. Baer

Diane S Eng
682 Sandhurst Court
Carol Stream, IL 60188
SSN: xxx−xx−9585 EIN: N.A.



                      NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.
    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: March 12, 2021                                        Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
           Case 16-06974                 Doc 36         Filed 03/14/21 Entered 03/15/21 00:13:03                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Northern District of Illinois
In re:                                                                                                                  Case No. 16-06974-JSB
James Moy Eng                                                                                                           Chapter 13
Diane S Eng
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                   User: bchavez                                                               Page 1 of 2
Date Rcvd: Mar 12, 2021                                                Form ID: defdso13                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.

#                 Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                  the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 14, 2021:
Recip ID                 Recipient Name and Address
db                     + James Moy Eng, 1011 Rockport Drive, Carol Stream, IL 60188-2983
jdb                   #+ Diane S Eng, 682 Sandhurst Court, Carol Stream, IL 60188-4337

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 14, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 12, 2021 at the address(es) listed
below:
Name                               Email Address
Andrew J Nelson
                                   on behalf of Creditor Seterus Inc., as authorized subservicer for Federal National Mortgage Association ("Fannie Mae"), a
                                   corporation organized and existing under the laws of the United States of America anelson@atty-pierce.com,
                                   northerndistrict@atty-pierce.com

Dana N O'Brien
                                   on behalf of Creditor Seterus Inc., as authorized subservicer for Federal National Mortgage Association ("Fannie Mae"), a
                                   corporation organized and existing under the laws of the United States of America dana.obrien@mccalla.com,
                                   NDistrict@mccalla.com,mccallaecf@ecf.courtdrive.com

Evan Lincoln Moscov
           Case 16-06974       Doc 36         Filed 03/14/21 Entered 03/15/21 00:13:03                                    Desc Imaged
                                             Certificate of Notice Page 3 of 3
District/off: 0752-1                                        User: bchavez                                                              Page 2 of 2
Date Rcvd: Mar 12, 2021                                     Form ID: defdso13                                                         Total Noticed: 2
                          on behalf of Creditor SYNCHRONY BANK evan.moscov@moscovlaw.com teresap@w-legal.com

Glenn B Stearns
                          mcguckin_m@lisle13.com

Kinnera Bhoopal
                          on behalf of Creditor Seterus Inc., as authorized subservicer for Federal National Mortgage Association ("Fannie Mae"), a
                          corporation organized and existing under the laws of the United States of America kinnera.bhoopal@mccalla.com,
                          mccallaecf@ecf.courtdrive.com

Mohammed O Badwan
                          on behalf of Debtor 1 James Moy Eng mbadwan@sulaimanlaw.com
                          mbadwan@sulaimanlaw.com;courtinfo@sulaimanlaw.com;Sulaiman.igotnotices@gmail.com;bkycourtinfo@gmail.com;ecfnotice
                          @sulaimanlaw.com;sulaiman.igotnotices@gmail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.c

Patrick S Layng
                          USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 7
